Citation Nr: 0517987	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-16 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected post-traumatic stress disorder from 
March 13, 1997 to May 30, 2000.

5.  Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder from May 31, 
2000.

6.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1970, and from August 1971 to June 1981.  This case 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  The Board observes that the veteran's 
claims file has been transferred several times during the 
course of the appeal, and these matters are certified to the 
Board via the VA Regional Office in Louisville, Kentucky 
(RO).

The veteran raised the issue of entitlement to service 
connection for a left shoulder condition in a statement dated 
in January 1998.  The veteran also raised the issue of 
entitlement to service connection for a left foot laceration 
and a right leg laceration in a February 1998 statement.  
Further, in a statement received in February 1999, the 
veteran raised the issue of entitlement to service connection 
for a scar on his nose.  The issue of entitlement to a total 
rating for compensation purposes based upon individual 
unemployability has been implicitly raised by the record.  
These issues have not been developed for appellate review and 
are therefore, referred to the RO for appropriate action.

The issues of entitlement to an initial rating in excess of 
10 percent for service-connected post-traumatic stress 
disorder (PTSD) from March 13, 1997 to May 30, 2000, 
entitlement to a rating in excess of 30 percent for service-
connected PTSD from May 31, 2000, and entitlement to 
nonservice-connected pension are discussed in the Remand 
section of this decision.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.



FINDINGS OF FACT

The medical evidence of record does not show a current right 
shoulder disorder that is related to military service.

2.  The medical evidence of record does not show a current 
back disorder that is related to military service.

3.  The medical evidence of record does not show a current 
neck disorder that is related to service.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101, 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A neck disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  However, the original rating was issued in 
January 1999, prior to the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Nevertheless, in regard to the 
issues on appeal, there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  In addition, the veteran 
has been afforded the opportunity to present evidence and 
argument in support of the claim, including at a personal 
hearing.  Quartuccio, 16 Vet. App. at 183, 187.  Moreover, 
the veteran has also been notified of the applicable laws and 
regulations pertinent to his service connection claim.  In 
this case, VA notified the claimant by a letter dated in 
October 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  Id.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the RO has made no fewer than 
nine attempts to locate complete copies of the veteran's 
service department medical records.  The veteran's separation 
examination from his most recent period of active service is 
on file.  VA treatment records have been associated with the 
claims file.  There is no indication that other Federal 
department or agency records exist that should be requested 
regarding the claimed issues of service connection.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and two supplemental statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence available was not 
received.  VA examinations of the veteran's joints were 
conducted in January 1998 and May 2000.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

Service connection may be granted for any disability 
resulting from injury experienced or disease contracted in 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits of a claim for service 
connection on a direct basis, three elements must be present:  
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service Connection For A Right Shoulder Disorder.

In this case, the veteran served on active duty from 
September 1968 to March 1970, and from August 1971 to June 
1981.  The veteran contends that, while on active duty in 
August or September 1969, he was under fire from a Viet Cong 
sniper and had to run for cover.  He reportedly jumped into a 
bunker and, in doing so, injured his right shoulder.  The 
veteran also contends that while stationed in Germany in 
1979, he fell on some ice between railroad tracks and struck 
his right shoulder and lower back.

The separation examination report from March 1970 shows that 
the veteran's clinical evaluation for upper extremities was 
normal, and under the "Summary of Defects" section was 
written "NONE."

The veteran's report of medical history dated in May 1981 
indicates that the veteran reported his health was 
"[e]xcellent, except for soreness in right shoulder."  He 
checked boxes to indicate a history of swollen or painful 
joints, and a painful or "trick" shoulder or elbow.  He 
indicated that he had never been advised to have an 
operation, been a patient in a hospital, nor consulted or 
been treated by a clinic or physician within the past five 
years for "other than minor illnesses."  The 
contemporaneous report of medical examination indicates a 
clinical evaluation of the upper extremities was normal.  
However, the examiner also noted a history of "soreness, 
right shoulder since 1978, injured 1969, Vietnam while in 
Navy.  Tenderness and soreness has gotten progressively 
worse.  He was seen at Ft. Sam Houston General Therapy Clinic 
1980, relief of symptoms with physical therapy."  

Lastly, a January 1982 post active duty report of medical 
history shows that the veteran reported his health as 
"good."  He indicated again that he had a history of 
swollen or painful joints, and painful or "trick" shoulder 
or elbow.  He also indicated that he had been a patient in a 
hospital, that he had consulted or been treated by a clinic 
or physician in the last five years for other than minor 
illnesses, and that he had either received, had pending, or 
had applied for pension or disability.  In the space provided 
for details about these items, he only indicated "V.A. 
Disability."  The examiner stamped notice that that the 
veteran denied any "significant change" in his medical 
history since his previous Air Force physical in May 1981.

Upon VA examination of the veteran's right shoulder in 
January 1998, the veteran's reported being put on light duty 
for 30 days after he fell in the snow and landed on his right 
shoulder.  Range of motion testing revealed "full range of 
motion with pain at approximately 170 degrees."  The 
examiner noted that the veteran did not report to have x-rays 
taken contemporaneous with the examination.  However, the 
examiner stated that x-rays from 1995 were reviewed and were 
normal.  

Upon VA examination in May 2000, the veteran gave a history 
of injury to the right shoulder consistent with the above.  
He reported taking Tylenol and aspirin as needed for pain, 
which relieved the pain "to some extent."  The veteran had 
full range of motion.  X-rays of the right shoulder were 
within normal limits.  The assessment was status post injury 
to the right shoulder with normal x-ray findings.

VA outpatient treatment notes show that the veteran 
complained of right shoulder pain and weakness in July 2003.  
In December 2003, the veteran complained of right upper 
extremity weakness, but primarily involving his hand.  He 
also reported pain in his right shoulder, but had full range 
of motion.

In this case, although there were right shoulder complaints 
in service, a right shoulder disorder is not shown by the 
service medical records.  Most importantly, the current 
medical evidence does not shown a diagnosis of a right 
shoulder disability, merely right shoulder pain.  "[P]ain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Consequently, as there is no evidence of a current right 
shoulder disorder, service connection for a right shoulder 
disorder is not warranted.  

Service Connection For A Back Disorder.

The veteran contends that while on active service in 
Thailand, he was working on an F4 aircraft when he fell from 
the wing and hit his back on the outer left fuel tank, 
injuring his back.  He also contends that while in Germany in 
1979, he fell on some ice between railroad tracks and struck 
his right shoulder and lower back, again, causing injury to 
his back.  The veteran further contends that while on active 
duty in 1981 or while working as an Air Force reservist in 
1982, he was at Bergstrom Air Force Base when he fell from a 
ladder and hit the pavement on his back, again causing injury 
to his back.

The separation examination report from March 1970 shows that 
the veteran's clinical evaluation for "spine, other 
musculoskeletal" was normal, and under the "Summary of 
Defects" section was written "NONE."  The veteran's report 
of medical history dated in May 1981 indicates that the 
veteran reported his health was "[e]xcellent."  He checked 
boxes to indicate a history of swollen or painful joints.  He 
indicated that he had never been advised to have an 
operation, been a patient in a hospital, nor consulted or 
been treated by a clinic or physician within the past five 
years for "other than minor illnesses."  The 
contemporaneous report of medical examination indicates a 
clinical evaluation of the "spine, other musculoskeletal" 
as normal.  The veteran's January 1982 report of medical 
history shows that the veteran reported his health as 
"good."  He indicated again that he had a history of 
swollen or painful joints.  He also indicated that he had 
been a patient in a hospital, he had consulted or been 
treated by a clinic or physician in the last five years for 
other than minor illnesses, and that he had either received, 
had pending, or had applied for pension or disability.  In 
the space provided for details about these items, he only 
indicated "V.A. Disability."  The examiner stamped notice 
that that the veteran denied any "significant change" in 
his medical history since his previous Air Force physical in 
May 1981.

Upon VA examination of the veteran's back in January 1998, 
the veteran's reported experiencing muscle spasms since a box 
fell on him.  He also reported falling off the wing of an 
airplane in 1973, injuring his lumbar spine, and having to 
take Tylenol and physical therapy for rehabilitation.  He 
reported physical therapy in Houston in 1981, as well.  The 
veteran reported refusing a neurosurgeon's and an orthopedic 
doctor's suggestions of back surgery at that time.  He also 
reported having fallen approximately 10 feet off a ladder in 
1983 and landing on his buttocks, causing another flare-up of 
his lumbar spine.  The veteran reported that he began to see 
a private chiropractor in 1987 for lumbar and cervical pain, 
and he continued to see this chiropractor for approximately 
one year.

The veteran had subjective complaints of weakness, a lack of 
endurance, constant pain, and stiffness in the mornings.  He 
stated that he would also have stiffness in the evening if he 
had a particularly busy day at work as a construction worker.  
He also complained of an inability to do repetitive motions, 
and could not left more than forty pounds.  He reported 
taking "whatever he can across the counter" for pain, and 
indicated that these over-the-counter (OTC) medications 
helped, but that he was in constant pain.  Lifting and 
bending were precipitating factors for pain, and OTC 
medications and heating pads were alleviating factors.  He 
reported taking two to three aspirin tablets four times a 
day.  The veteran reported that he had approximately two 
flare-ups per month, necessitating bed rest.  He reported 
having to give up his job because he could not do the lifting 
involved.  He reported that he now did general maintenance, 
such as mowing lawns on a riding mower, and doing odd jobs.

Upon physical examination, it was observed that the veteran 
did not use crutches, braces, or a cane.  Musculature of the 
back was within normal limits.  Range of motion testing 
revealed measurements within normal limits.  The veteran 
complained on pain with motion at every movement, but the 
examiner noted that there were no muscle spasms.  The 
diagnosis was cervical and lumbar pain.

Upon VA examination in May 2000, the veteran gave a history 
of injury to the lumbar spine consistent with the above.  He 
reported taking Tylenol and aspirin as needed for pain, which 
relieved the pain "to some extent."  He reported that he 
had lost a total of five or six days of work due to pain in 
his lower back and neck.  X-rays of the lumbosacral spine 
showed early degenerative changes.  The diagnosis was chronic 
low back pain secondary to early degenerative changes.

VA outpatient treatment notes show that the veteran 
complained of back pain in December 2003.

In this case, the veteran was diagnosed with degenerative 
changes of the lumbar spine.  Consideration has been given to 
the veteran contentions that he injured his back in service.  
The veteran is competent to establish the occurrence of an 
injury.  His statements are not competent evidence, however, 
to establish the etiology of his current complaints.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current back disorder is the 
result of any injury over two decades ago.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current back disorder to 
service or to any incident of service, despite his assertions 
that such a causal relationship exists.  As there is no 
evidence which provides the required nexus between military 
service and the current back disorder, service connection for 
this disorder is not warranted.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

Service Connection For A Neck Disorder.

The veteran contends that while on active duty in Frankfurt, 
Germany in 1978, a 60-pound box of paper fell from an upper 
shelf in a warehouse and stuck his left shoulder and the back 
of his neck.

The separation examination report from March 1970 shows that 
the veteran's clinical evaluation for "spine, other 
musculoskeletal" was normal, and under the "Summary of 
Defects" section was written "NONE."  The veteran's report 
of medical history dated in May 1981 indicates that the 
veteran reported his health was "[e]xcellent."  He checked 
boxes to indicate a history of swollen or painful joints.  He 
indicated that he had never been advised to have an 
operation, been a patient in a hospital, nor consulted or 
been treated by a clinic or physician within the past five 
years for "other than minor illnesses."  The 
contemporaneous report of medical examination indicates a 
clinical evaluation of the "spine, other musculoskeletal" 
as normal.  The veteran's January 1982 report of medical 
history shows that the veteran reported his health as 
"good."  He indicated again that he had a history of 
swollen or painful joints.  He also indicated that he had 
been a patient in a hospital, he had consulted or been 
treated by a clinic or physician in the last five years for 
other than minor illnesses, and that he had either received, 
had pending, or had applied for pension or disability.  In 
the space provided for details about these items, he only 
indicated "V.A. Disability."  The examiner stamped notice 
that that the veteran denied any "significant change" in 
his medical history since his previous Air Force physical in 
May 1981.

Upon VA examination in January 1998, the examiner observed 
that the veteran had loss of the normal curvature of the 
cervical spine.  Range of motion testing revealed limited 
range of motion at 20 degrees in all fields.  The veteran 
reported that he began to see a private chiropractor in 1987 
for cervical and lumbar pain, and that he had continued to 
see this chiropractor for approximately one year.  The 
diagnosis was cervical and lumbar pain and mild straightening 
of cervical lordosis that suggested mild spasm.

Upon VA examination in May 2000, the veteran gave a history 
of injury to the lumbar spine consistent with the above.  He 
reported taking Tylenol and aspirin as needed for pain, which 
relieved the pain "to some extent."  He reported that he 
had lost a total of five or six days of work due to pain in 
his neck and lower back.  Range of motion of the cervical 
spine was limited.  Cervical spine x-rays were within normal 
limits.  The diagnosis was neck pain with normal x-ray 
findings.

VA outpatient treatment notes show that the veteran 
complained of neck pain in December 2003.

With regard to this issue, there is no current diagnosis of a 
neck disorder.  See Sanchez-Benitez, 13 Vet. App. at 285.  As 
such, service connection for a neck disorder is not 
warranted.  

Benefit Of The Doubt.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right shoulder disorder, a back 
disorder, and a neck disorder is denied.


REMAND

The veteran asserts that his service-connected PTSD warrants 
a greater evaluation than the initial assignment of a 10 
percent rating for the period of March 1997 to May 2000, and 
the currently assigned 30 percent for the period from May 
2000.  The veteran has notified the RO on several occasions 
the location and approximate duration of psychiatric 
treatment received since 1996.  Associated with the claims 
file, and relevant to the veteran's claim for increase, is a 
private treatment letter covering the period December 1996 to 
February 1997, a January 1998 VA psychiatric examination 
report, and a May 2000 VA psychiatric examination report.  
However, there is no indication that treatment records from 
the Marion, Illinois VA Medical Center from 1996 to March 
1998, the Veterans Center in Evansville, Illinois, Dr. 
Williams from December 1996 to March 1998, and the Veterans 
Center in Pensacola, Florida have been requested.  An attempt 
to obtain these records must be made.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.

Additionally, the most recent VA psychiatric examination, and 
the basis for the August 2000 rating decision granting the 
veteran a 30 percent disability rating from May 2000, was 
conducted in May 2000.  The Board finds this examination is 
not adequate for VA rating purposes, as the claims file was 
not reviewed by the examiner in conjunction with the 
examination.  Accordingly, all available evidence, to include 
the aforementioned private and VA treatment records, was not 
considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Further, in West v. Brown, 7 Vet. App. 70 
(1994), the Court clearly indicated that the necessity of 
evaluation of the complete medical history applied not only 
to adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  
Therefore, an additional VA examination is needed to provide 
an accurate picture of this issue on appeal.  See 
38 C.F.R. §§ 3.326, 3.327 (2004).  

The issue of entitlement to nonservice-connected pension is 
deferred pending this remand.

Accordingly, this case is remanded for the following actions:

1.  The veteran must again be requested to 
identify all sources of treatment for his 
PTSD from approximately 1996 to the 
present, that he submit any such private 
or VA treatment records in his possession, 
and that he furnish signed authorizations 
for release to VA of private medical 
records in connection with each non-VA 
source he identifies, to include those 
from:  the Marion, Illinois VAMC from 1996 
to March 1998; the Veterans Center in 
Evansville, Illinois; Dr. Williams from 
December 1996 to March 1998; and the 
Veterans Center in Pensacola, Florida.  
Copies of the treatment records from all 
sources he identifies, not currently of 
record, must then be requested and 
associated with the claims folder.

2.  If after attempting to obtain the 
above-referenced records, the RO is unable 
to secure same, the facility must provide 
a negative response if records are not 
available, and under the VCAA the RO must 
document whether further efforts to obtain 
these records would be futile.  All 
attempts to secure this evidence must be 
documented in the claims file.  
Thereafter, the RO must notify the veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

3.  When the above development has been 
completed, the veteran must then be 
afforded an appropriate VA examination to 
determine the severity of his 
service-connected PTSD.  The veteran's VA 
claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The examiner must 
describe all symptomatology due to the 
veteran's service-connected PTSD.  The 
examiner must assign a numerical code 
under the Global Assessment of Functioning 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
and the definition of the numerical code 
assigned must be included.  The examiner 
must report whether there are symptoms 
such as suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control; spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances; and/or the 
inability to establish and maintain 
effective relationships.  The examiner 
must also report whether there is gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living, 
including maintenance of minimal personal 
hygiene; disorientation to time or place; 
or memory loss for names of close 
relatives, own occupation, or own name 
present.  The examiner must provide an 
opinion as to the extent, if any, the 
veteran's service-connected PTSD 
interferes with his ability to obtain and 
maintain substantially gainful employment.  
A complete rationale for any opinions and 
conclusions expressed must be included in 
the examination report.  The report 
prepared must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the remanded claims must 
be readjudicated.  If any benefit sought 
on appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


